DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 921,511 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below.
Current SN: 17/164,134
U.S. Patent No.10,921,511 B1
Claim 1 recites “a luminous composite sheet comprising: light guide film that is at least translucent and has a top side, a bottom side opposite the top side, and an edge extending from the top side to the bottom side; a substrate positioned adjacent to the edge of the light guide film, the substrate holding a plurality of light sources spaced apart along a length of the edge of the light guide film and configured to emit light into the light guide film through the edge; and a laminate coating that is at least translucent, wherein the laminate coating covers and mechanically contacts both a top side of the substrate and the top side of the light guide film, wherein the light guide film is configured to spread and redirect the light that is received therein through the edge for emitting the light from the top 


Claim 2 recites “a top surface of the laminate coating is planar and is configured to receive a carpet thereon.”
See claim 1; 
Claim 3 recites “the laminate coating is thermoset to conform to both the substrate and the light guide film.”

See claim 1; 
Claim 5 recites “the substrate defines one or more recesses along an edge of the substrate that faces towards the edge of the light guide film, wherein the light sources are mounted within the one or more recesses.”

See claim 6;
Claim 6 recites “the substrate includes one or more shelves that extend over the one or more recesses to protect the light sources within the one or more recesses from impact forces exerted on at least one of the top side of the substrate or the top side of the light guide film.”
See claim 7; 
Claim 7 recites “the laminate coating covers an entirety of the top side of the light guide film.”
See claim 11;
Claim 8 recites “further comprising: a plurality of pressure sensors mounted to the light guide film and spaced apart from each other along a length of the light guide film; and a controller 


Claim 9 recites “the controller is configured to control the light sources to illuminate the occupied area by activating a preset number of the light sources on both sides of a specific light source of the light sources that best aligns with the location of the presence of the body.”
See claim 9;
Claim 10 recites “the controller is configured to track the location of the presence of the body over time based on the pressure signals to determine a direction of movement of the body relative to the luminous composite sheet, the controller further configured to control the light sources to illuminate an upcoming area of the luminous composite sheet in front of the occupied area, based on the direction of movement, prior to the body reaching the upcoming area.”
See claim 10; 
Claim 11 recites “A method comprising: providing a light guide film that is at least translucent and 


Claim 12 recites “further comprising mounting each of the light sources within a different one of multiple recesses defined along an edge of the substrate that faces the edge of the light guide film.”

See claim 13;
Claim 13 recites “wherein mounting each of the light sources comprises positioning the light sources below shelves of the substrate that extend over the recesses for protecting the light 


Claim 14 recites “wherein the edge of the light guide film is a first edge and the light guide film also includes a second edge opposite the first edge, a third edge that extends between the first edge and the second edge, and a fourth edge opposite the third edge, the method further comprising: applying a reflective layer on the bottom side, the second edge, the third edge, and the fourth edge of the light guide film to reflect light that impinges thereon back into an interior of the light guide film.”
See claim 18;
Claim 17 recites “A floor lighting assembly comprising: a luminous composite sheet comprising: a light guide film that is at least translucent and has a top side, a bottom side opposite the top side, and an edge extending from the top side to the bottom side; a substrate positioned adjacent to the edge of the light guide film, the substrate holding a plurality of light sources spaced apart along a length of the edge of the light guide film and configured to emit light into the light guide film through the edge; and a plurality of pressure sensors mounted to the light guide film and spaced apart from each other along 


Claim 18 recites “wherein the luminous composite sheet further comprises a laminate coating that is thermoset to covers and conform to both a top side of the substrate and the top side of the light guide film, wherein the laminate coating is at least translucent.”

See claim 20; 
Claim 19 recites “wherein the controller is configured to control the light sources to illuminate the occupied area by activating a preset number of the light sources on both sides of a specific light source of the light sources that best aligns with the location of the presence of the body.”


Claim 20 recites “wherein the controller is configured to track the location of the presence of the body over time based on the pressure signals to determine a direction of movement of the body relative to the luminous composite sheet, the controller further configured to control the light sources to illuminate an upcoming area of the luminous composite sheet in front of the occupied area, based on the direction of movement, prior to the body reaching the upcoming area.”

See claim 10; 
Claim 15 recites “applying the laminate coating comprises thermosetting the laminate coating to conform to both the substrate and the light guide film.”
See claim 12;
Claim 16 recites “wherein applying the laminate coating comprises covering an entirety of the top side of the light guide film with the laminate coating.”
See claim 12; 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record fails to teach or suggest a luminous composite sheet comprised of, in part, the light guide film includes an array of deflection elements disposed therein and located between the top side and the bottom side, the deflection elements configured to redirect the light that enters the light guide film through the edge for emitting the light from the top side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875